EXHIBIT 10.1

                                                  THIRD AMENDMENT TO LOAN
AGREEMENT



            THIS THIRD AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made
and entered into as of the 31st day of December, 2010, by and among (a) LABARGE,
INC., a Delaware corporation (the “Company”), LABARGE ELECTRONICS, INC., a
Missouri corporation (“LaBarge Electronics”) and LABARGE ACQUISITION COMPANY,
INC., a Missouri corporation (“LaBarge Acquisition”) (individually, a “Borrower”
and collectively, the “Borrowers”), (b) U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION (individually, a “Lender” and collectively, the
"Lenders") and (c) U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, the “Agent”).



WITNESSETH:



            WHEREAS, the Borrowers, the Lenders and the Agent are parties to
that certain Loan Agreement dated as of December 22, 2008, as amended by that
certain First Amendment to Loan Agreement dated as of January 30, 2009, and that
certain Second Amendment to Loan Agreement dated as of August 31, 2010 (as so
amended, the "Loan Agreement"; all capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Loan Agreement as amended by this Amendment); and



            WHEREAS, the Borrowers, the Lenders and the Agent desire to amend
the Loan Agreement in the manner hereinafter set forth;



            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:



            1.         The definitions of “Applicable Commitment Fee Rate”,
“Applicable LIBOR Margin” and “Applicable Base Rate Margin” set forth in Section
1.01 of the Loan Agreement are hereby amended to read as follows:



            “Applicable Commitment Fee Rate, Applicable LIBOR Margin and
Applicable Base Rate Margin shall mean the per annum rate shown in the
applicable column below based on the applicable Consolidated Debt to
Consolidated EBITDA Ratio:



If the Consolidated Debt to Consolidated EBITDA Ratio is, then

Applicable Commitment Fee Rate is



Applicable LIBOR Margin is



Applicable Base Rate Margin is

                                    

>2.0 to 1.0

0.500%

2.50%

1.00%

               

      

> 1.5 to 1.0 but

< 2.0 to 1.0



0.375%



2.00%



0.50%

 

< 1.5 to 1.0

0.250%

1.75%

0.25%



The determination of the Applicable Commitment Fee Rate, the Applicable LIBOR
Margin and the Applicable Base Rate Margin as of any date shall be based on the
Consolidated Debt to Consolidated EBITDA Ratio as of the end of the most
recently ended fiscal quarter of the Company for which financial statements of
the Company and its Subsidiaries have been delivered to the Agent and the
Lenders pursuant to Section 5.01(a), and shall be effective for purposes of
determining the Applicable Commitment Fee Rate, the Applicable LIBOR Margin and
the Applicable Base Rate Margin from and after the first day of the first month
immediately following the date on which delivery of such financial statements is
required until the first day of the first month immediately following the next
such date on which delivery of such financial statements of the Company and its
Subsidiaries is so required. Notwithstanding the foregoing, (a) if the
applicable financial statements for any fiscal quarter of the Company are not
delivered to the Agent and the Lenders when due in accordance with
Section 5.01(a), then (i) Applicable Commitment Fee Rate shall mean 0.500% per
annum, (ii) Applicable LIBOR Margin shall mean 2.50% per annum and (iii)
Applicable Base Rate Margin shall mean 1.00% per annum during the period
commencing on the date such financial statements were due and ending on the
first (1st) day of the first month immediately following the date on which such
financial statements are delivered to the Agent and the Lenders and (b) during
the period commencing December 31, 2010, and ending February 28, 2011, (i)
Applicable Commitment Fee Rate shall mean 0.250% per annum, (ii) Applicable
LIBOR Margin shall mean 1.75% per annum and (iii) Applicable Base Rate Margin
shall mean 0.25% per annum.”



            2.         The definition of “Revolving Credit Period” set forth in
Section 1.01 of the Loan Agreement is hereby amended to read as follows:



            “Revolving Credit Period shall mean the period commencing February
17, 2004, and ending December 31, 2013; provided, however, that the Revolving
Credit Period shall end on the date the Revolving Credit Commitments are
terminated pursuant to Section 6 or otherwise.”



            3.         Section 2.03 of the Loan Agreement are hereby amended to
read as follows:



            “2.03    LaBarge Electronics Term Loan. The Lenders have heretofore
made LaBarge Electronics a term loan, the aggregate outstanding principal amount
of which as of December 31, 2010 (before giving effect to the scheduled
principal payment in the amount of $555,555.56 due on December 31, 2010), is
$7,222,222.24 (the "LaBarge Electronics Term Loan"). The LaBarge Electronics
Term Loan shall mature on December 31, 2013. Principal on the LaBarge
Electronics Term Loan shall be due and payable in thirteen (13) consecutive
quarterly installments as follows:



              

Date of Principal Payment

                                     

Amount of Principal Payment

 

December 31, 2010

$555,555.56

March 31, 2011

$555,555.56

June 30, 2011

$555,555.56

September 30, 2011

$600,000.00

December 31, 2011

$555,555.56

March 31, 2012

$555,555.56

June 30, 2012

$555,555.56

September 30, 2012

$555,555.56

December 31, 2012

$555,555.56

March 31, 2013

$555,555.56

June 30, 2013

$555,555.56

September 30, 2013

$555,555.56

December 31, 2013

Entire Outstanding Principal Balance



All principal payments and prepayments on the LaBarge Electronics Term Loan
shall, unless otherwise directed by LaBarge Electronics in writing at or prior
to the time of such payment or prepayment, be applied first to that portion of
the LaBarge Electronics Term Loan, if any, accruing interest based on the
Adjusted Base Rate and then to those portions of the LaBarge Electronics Term
Loan, if any, accruing interest based on the LIBOR Rate (and among those
portions of the LaBarge Electronics Term Loan, if any, accruing interest based
on the LIBOR Rate, being applied to the Interest Periods in the order of their
respective expiration dates (i.e. earliest expiration date first)).



            4.         Section 2.04 of the Loan Agreement are hereby amended to
read as follows:



            “2.04    LaBarge Acquisition Term Loan. The Lenders have heretofore
made LaBarge Acquisition a term loan, the aggregate outstanding principal amount
of which as of December 31, 2010 (before giving effect to the scheduled
principal payment in the amount of $1,944,444.44 due on December 31, 2010), is
$25,277,777.76 (the "LaBarge Acquisition Term Loan"). The LaBarge Acquisition
Term Loan shall mature on December 31, 2013. Principal on the LaBarge
Acquisition Term Loan shall be due and payable in thirteen (13) consecutive
quarterly installments as follows:



                       

Date of Principal Payment

                              

Amount of Principal Payment

 

                                         

December 31, 2010

$1,944,444.44

March 31, 2011

$1,944,444.44

June 30, 2011

$1,944,444.44

September 30, 2011

$2,100,000.00

December 31, 2011

$1,944,444.44

March 31, 2012

$1,944,444.44

June 30, 2012

$1,944,444.44

September 30, 2012

$1,944,444.44

December 31, 2012

$1,944,444.44

March 31, 2013

$1,944,444.44

June 30, 2013

$1,944,444.44

September 30, 2013

$1,944,444.44

December 31, 2013

Entire Outstanding Principal Balance



All principal payments and prepayments on the LaBarge Acquisition Term Loan
shall, unless otherwise directed by LaBarge Acquisition in writing at or prior
to the time of such payment or prepayment, be applied first to that portion of
the LaBarge Acquisition Term Loan, if any, accruing interest based on the
Adjusted Base Rate and then to those portions of the LaBarge Acquisition Term
Loan, if any, accruing interest based on the LIBOR Rate (and among those
portions of the Acquisition Term Loan, if any, accruing interest based on the
LIBOR Rate, being applied to the Interest Periods in the order of their
respective expiration dates (i.e. earliest expiration date first)).”



            5.         Sections 2.07(c) and 2.07(d) of the Loan Agreement are
hereby amended to read as follows:



            “(c)      The portion of the LaBarge Electronics Term Loan made by
each Lender shall be evidenced by a Term Loan Promissory Note of LaBarge
Electronics payable to the order of such Lender in an original principal amount
equal to such Lender's Pro Rata Share of the outstanding principal balance of
the LaBarge Electronics Term Loan on December 31, 2010 (before giving effect to
the scheduled principal payment in the amount of $555,555.56 due on December 31,
2010), each of which Term Loan Promissory Notes shall be in substantially the
form of Exhibit D attached hereto and incorporated herein by reference (with
appropriate insertions) (collectively, as the same may from time to time be
amended, modified, extended, renewed, restated or replaced (including, without
limitation, any LaBarge Electronics Term Loan Note issued in full or partial
replacement of an existing LaBarge Electronics Term Loan Note as a result of an
assignment by a Lender), the "LaBarge Electronics Term Loan Notes").



            (d)        The portion of the LaBarge Acquisition Term Loan made by
each Lender shall be evidenced by a Term Loan Promissory Note of LaBarge
Acquisition payable to the order of such Lender in an original principal amount
equal to such Lender's Pro Rata Share of the outstanding principal balance of
the LaBarge Electronics Term Loan on December 31, 2010 (before giving effect to
the scheduled principal payment in the amount of $1,944,444.44 due on December
31, 2010), each of which Term Loan Promissory Notes shall be in substantially
the form of Exhibit E attached hereto and incorporated herein by reference (with
appropriate insertions) (collectively, as the same may from time to time be
amended, modified, extended, renewed, restated or replaced (including, without
limitation, any LaBarge Acquisition Term Loan Note issued in full or partial
replacement of an existing LaBarge Acquisition Term Loan Note as a result of an
assignment by a Lender), the "LaBarge Acquisition Term Loan Notes").



            6.         Exhibit D to the Loan Agreement is hereby deleted in its
entirety and the Exhibit D attached to this Amendment is hereby substituted in
lieu thereof.



            7.         Exhibit E to the Loan Agreement is hereby deleted in its
entirety and the Exhibit E attached to this Amendment is hereby substituted in
lieu thereof.



            8.         The Borrowers hereby jointly and severally agree to
reimburse the Agent upon demand for all out‑of‑pocket costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses, incurred
by the Agent in the preparation, negotiation and/or execution of this Amendment
and any and all other agreements, documents, instruments and/or certificates
relating to the amendment of the Borrowers' existing credit facilities from the
Lenders. All of the obligations of the Borrowers under this paragraph shall
survive the payment of the Borrower's Obligations owed by any one or more of the
Borrowers and the termination of the Loan Agreement.



            9.         All references in the Loan Agreement to "this Agreement"
and any other references of similar import shall henceforth mean the Loan
Agreement as amended by this Amendment and as the same may from time to time be
further amended, modified, extended, renewed or restated. All references in the
other Transaction Documents to the Loan Agreement and any other references of
similar import shall henceforth mean the Loan Agreement as amended by this
Amendment and as the same may from time to time be further amended, modified,
extended, renewed or restated. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Loan Agreement shall be and remain in full force
and effect and the same are hereby ratified and confirmed.



            10.       This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent and their respective
successors and assigns, except that no Borrower may assign, transfer or delegate
any of its rights or obligations under the Loan Agreement as amended by this
Amendment.



            11.       Each Borrower hereby represents and warrants to the Agent
and each Lender that:



            (a)        the execution, delivery and performance by such Borrower
of this Amendment are within the corporate powers of such Borrower, have been
duly authorized by all necessary corporate action on the part of such Borrower
and require no consent of, action by or in respect of, or filing, recording or
registration with, any governmental or regulatory body, instrumentality,
authority, agency or official or any other Person;



            (b)        the execution, delivery and performance by such Borrower
of this Amendment do not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or result in any
violation of, the terms of the certificate or articles of incorporation or
by‑laws of such Borrower, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which such Borrower is a party or by which such Borrower or any of
its Property or assets is bound or to which such Borrower or any of its Property
or assets is subject;



            (c)        this Amendment has been duly executed and delivered by
such Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms;



            (d)        all of the representations and warranties made by such
Borrower and/or any other Obligor in the Loan Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date of this Amendment as if made on and as of the date of this Amendment
(and for purposes of this representation and warranty, the representations and
warranties made by the Company in Section 4.04 of the Loan Agreement shall be
deemed to refer to the most recent financial statements of the Company and its
Subsidiaries delivered to the Agent and each Lender pursuant to Section 5.01(a)
of the Loan Agreement); and



            (e)        as of the date of this Amendment and after giving effect
to this Amendment, no Default or Event of Default under or within the meaning of
the Loan Agreement has occurred and is continuing.



            12.       In the event of any inconsistency or conflict between this
Amendment and the Loan Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.



            13.       This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).



            14.       This notice is provided pursuant to Section 432.047
R.S.Mo. As used herein, “borrower(s)” means the Borrowers, “creditor” means the
Lenders and the Agent and “this writing” means the Loan Agreement as amended by
this Amendment and the other Transaction Documents. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.



            15.       This Amendment may be executed in any number of
counterparts (including counterparts executed by facsimile, pdf or other
electronic transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same document.



            16.       Notwithstanding any provision contained in this Amendment
to the contrary, this Amendment shall not be effective unless and until the
Agent shall have received:



            (a)        this Amendment, duly executed by each Borrower, each
Lender and the Agent;



            (b)        the restated LaBarge Electronics Term Loan Notes (which
must be in form and substance satisfactory to the Agent), each duly executed by
LaBarge Electronics;



            (c)        the restated LaBarge Acquisition Term Loan Notes (which
must be in form and substance satisfactory to the Agent), each duly executed by
LaBarge Acquisition;

            (d)        a consent of guarantors with respect to the Revolving
Credit Guaranty (which must be in form and substance satisfactory to the Agent),
duly executed by each of LaBarge Electronics, LaBarge Acquisition and
LaBarge/STC;



            (e)        a consent of guarantors with respect to the LaBarge
Electronics Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent), duly executed by each of the Company, LaBarge Acquisition and
LaBarge/STC;



            (f)         a consent of guarantors with respect to the LaBarge
Acquisition Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent), duly executed by each of the Company, LaBarge Electronics and
LaBarge/STC;



            (g)        a copy of resolutions of the Board of Directors of the
Company, duly adopted, which authorize the execution, delivery and performance
of this Amendment and the other Transaction Documents to which the Company is a
party;



            (h)        a copy of resolutions of the Board of Directors of
LaBarge Electronics, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Electronics is a party;



            (i)         a copy of resolutions of the Board of Directors of
LaBarge Acquisition, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Acquisition is a party;



            (j)         an incumbency certificate, executed by the Secretary of
the Company, which shall identify by name and title and bear the signatures of
all of the officers of the Company executing this Amendment and/or any of the
other Transaction Documents;



            (k)        an incumbency certificate, executed by the Secretary of
LaBarge Electronics, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Electronics executing this
Amendment and/or any of the other Transaction Documents;



            (l)         an incumbency certificate, executed by the Secretary of
LaBarge Acquisition, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Acquisition executing this
Amendment and/or any of the other Transaction Documents; and



            (m)       certificates of corporate good standing of each of the
Company, LaBarge Electronics, LaBarge Acquisition and LaBarge/STC issued by the
Secretary of State of the state of its incorporation.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]



            IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Third Amendment to Loan Agreement as of the 31st day of December,
2010.





 

                                                                                 

LABARGE, INC.

 

                                                   




By /s/CRAIG E LaBARGE

Name: Craig E. LaBarge

Title: President and CEO

 

 

LABARGE ELECTRONICS, INC.

 

 




By /s/CRAIG E LaBARGE

Name: Craig E. LaBarge

Title: President and CEO

 

 

LABARGE ACQUISITION COMPANY, INC.

 

 




By /s/CRAIG E LaBARGE

Name: Craig E. LaBarge

Title: President and CEO

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 




By/s/DANIEL L. TILGHMAN

Name: Daniel L. Tilghman

Title: Vice President

 

                     

WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                                                  

 




By /s/KEVIN L. HANDLEY

Name: Kevin L. Handley

Title: Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION, as Agent

                                                                               

 




By /s/DANIEL L. TILGHMAN

Name: Daniel L. Tilghman

Title: Vice President

 




EXHIBIT D



TERM LOAN PROMISSORY NOTE



$                     
                                                                                                                  
St. Louis, Missouri

                                                                                                                                        
December 31, 2010



            FOR VALUE RECEIVED, the undersigned, LABARGE ELECTRONICS, INC., a
Missouri corporation ("LaBarge Electronics"), hereby promises to pay to the
order of
                                                                                         
  ("Lender"), the principal amount of
                                                      Dollars
($                        ) in thirteen (13) consecutive quarterly installments
as follows:



                        Date of Principal Payment                              
Amount of Principal Payment



            December 31, 2010                                        
$                     

            March 31, 2011                                              
$                     

            June 30, 2011                                                
$                     

            September 30, 2011                                       
$                     

            December 31, 2011                                        
$                     

            March 31, 2012                                              
$                     

            June 30, 2012                                                
$                     

            September 30, 2012                                       
$                     

            December 31, 2012                                        
$                     

            March 31, 2013                                              
$                     

            June 30, 2013                                                
$                     

            September 30, 2013                                       
$                     

            December 31, 2013                                         Entire
Outstanding Principal Balance



LaBarge Electronics further promises to pay to the order of Lender interest on
the from time to time outstanding principal balance of this Note on the dates
and at the rate or rates provided for in the Loan Agreement.



            All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of U.S. Bank National Association, 721 Locust Street, First Floor,
Bank Lobby, St. Louis, Missouri 63101, or such other place as the Agent may from
time to time designate in writing. The amount of interest accruing under this
Note shall be computed on an actual day, 360-day year basis.



            LaBarge Electronics shall have the right to make prepayments on this
Note upon the terms and subject to the conditions contained in the Loan
Agreement.



            This Note is one of the LaBarge Electronics Term Loan Notes referred
to in, and is subject to, that certain Loan Agreement dated as of December 22,
2008, by and among LaBarge, Inc., LaBarge Electronics, LaBarge Acquisition
Company, Inc., the Lenders from time to time party thereto and U.S. Bank
National Association, as agent for the Lenders, as amended by that certain First
Amendment to Loan Agreement dated as of January 30, 2009, that certain Second
Amendment to Loan Agreement dated as of August 31, 2010, and that certain Third
Amendment to Loan Agreement dated as of December 31, 2010, and as the same may
from time to time be further amended, modified, extended, renewed or restated
(the "Loan Agreement"; all capitalized terms used and not otherwise defined in
this Note shall have the respective meanings ascribed to them in the Loan
Agreement.)  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.



            This Note is secured by, among other things, the LaBarge Electronics
Patent, Trademark and License Security Agreement and the LaBarge Electronics
Security Agreement, to which LaBarge Electronics Patent, Trademark and License
Security Agreement and LaBarge Electronics Security Agreement reference is
hereby made for a description of the security and a statement of the terms and
conditions upon which this Note is secured.



            Upon the occurrence of any Event of Default under the Loan
Agreement, the entire outstanding principal balance of this Note and all accrued
and unpaid interest thereon may be declared to be immediately due and payable in
the manner and with the effect as provided in the Loan Agreement.



            In the event that any payment due under this Note shall not be paid
when due, whether by reason of maturity, acceleration or otherwise, and this
Note is placed in the hands of an attorney or attorneys for collection or for
foreclosure of the LaBarge Electronics Patent, Trademark and License Security
Agreement and/or the LaBarge Electronics Security Agreement, or if this Note is
placed in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, LaBarge Electronics hereby promises to pay to the order of Lender, in
addition to all other amounts otherwise due on, under or in respect of this
Note, the costs and expenses of such collection, foreclosure and representation,
including, without limitation, reasonable attorneys' fees and expenses (whether
or not litigation shall be commenced in aid thereof).  LaBarge Electronics
hereby waives presentment for payment, demand, protest, notice of protest and
notice of dishonor.



            This Note shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).



            This Note is an amendment, restatement and continuation of, and not
a novation of, that certain Term Loan Promissory Note of LaBarge Electronics
dated               , 20      , and payable to the order of Lender in the
original principal amount of $                  .



                                                                                   
LABARGE ELECTRONICS, INC.





                                                                                   
By                                                                               

                                                                                   
Name:                                                                         

                                                                                   
Title:                                                                           


EXHIBIT E



TERM LOAN PROMISSORY NOTE



$                     
                                                                                                                  
St. Louis, Missouri

                                                                                                                                        
December 31, 2010



            FOR VALUE RECEIVED, the undersigned, LABARGE ACQUISITION COMPANY,
INC., a Missouri corporation ("LaBarge Acquisition"), hereby promises to pay to
the order of
                                                                                             
  ("Lender"), the principal amount of                                        
              Dollars ($                    ) in thirteen (13) consecutive
quarterly installments as follows:



                        Date of Principal
Payment                                           Amount of Principal Payment



            December 31,
2010                                                     $                     

            March 31,
2011                                                          
$                     

            June 30,
2011                                                            
$                     

            September 30,
2011                                                    $                     

            December 31, 2011    
                                                $                     

            March 31,
2012                                                          
$                     

            June 30,
2012                                                            
$                     

            September 30,
2012                                                    $                     

            December 31,
2012                                                     $                     

            March 31,
2013                                                          
$                     

            June 30,
2013                                                            
$                     

            September 30,
2013                                                    $                     

            December 31,
2013                                                     Entire Outstanding
Principal Balance



LaBarge Acquisition further promises to pay to the order of Lender interest on
the from time to time outstanding principal balance of this Note on the dates
and at the rate or rates provided for in the Loan Agreement.



            All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of U.S. Bank National Association, 721 Locust Street, First Floor,
Bank Lobby, St. Louis, Missouri 63101, or such other place as the Agent may from
time to time designate in writing. The amount of interest accruing under this
Note shall be computed on an actual day, 360-day year basis.



            LaBarge Acquisition shall have the right to make prepayments on this
Note upon the terms and subject to the conditions contained in the Loan
Agreement.



            This Note is one of the LaBarge Acquisition Term Loan Notes referred
to in, and is subject to, that certain Loan Agreement dated as of December 22,
2008, by and among LaBarge, Inc., LaBarge Electronics, Inc., LaBarge
Acquisition, the Lenders from time to time party thereto and U.S. Bank National
Association, as agent for the Lenders, as amended by that certain First
Amendment to Loan Agreement dated as of January 30, 2009, that certain Second
Amendment to Loan Agreement dated as of August 31, 2010, and that certain Third
Amendment to Loan Agreement dated as of December 31, 2010, and as the same may
from time to time be further amended, modified, extended, renewed or restated
(the "Loan Agreement"; all capitalized terms used and not otherwise defined in
this Note shall have the respective meanings ascribed to them in the Loan
Agreement.)  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.



            This Note is secured by, among other things, the LaBarge Acquisition
Collateral Assignment of Asset Purchase Agreement, the LaBarge Acquisition
Patent, Trademark and License Security Agreement and the LaBarge Acquisition
Security Agreement, to which the LaBarge Acquisition Collateral Assignment of
Asset Purchase Agreement, LaBarge Acquisition Patent, Trademark and License
Security Agreement and LaBarge Acquisition Security Agreement reference is
hereby made for a description of the security and a statement of the terms and
conditions upon which this Note is secured.



            Upon the occurrence of any Event of Default under the Loan
Agreement, the entire outstanding principal balance of this Note and all accrued
and unpaid interest thereon may be declared to be immediately due and payable in
the manner and with the effect as provided in the Loan Agreement.



            In the event that any payment due under this Note shall not be paid
when due, whether by reason of maturity, acceleration or otherwise, and this
Note is placed in the hands of an attorney or attorneys for collection or for
foreclosure of the LaBarge Acquisition Collateral Assignment of Asset Purchase
Agreement, the LaBarge Acquisition Patent, Trademark and License Security
Agreement and/or the LaBarge Acquisition Security Agreement, or if this Note is
placed in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, LaBarge Acquisition hereby promises to pay to the order of Lender, in
addition to all other amounts otherwise due on, under or in respect of this
Note, the costs and expenses of such collection, foreclosure and representation,
including, without limitation, reasonable attorneys' fees and expenses (whether
or not litigation shall be commenced in aid thereof).  LaBarge Acquisition
hereby waives presentment for payment, demand, protest, notice of protest and
notice of dishonor.



            This Note shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).



            This Note is an amendment, restatement and continuation of, and not
a novation of, that certain Term Loan Promissory Note of LaBarge Acquisition
dated               , 20      , and payable to the order of Lender in the
original principal amount of $                  .



                                                                                   
LABARGE ACQUISITION COMPANY, INC.





                                                                                   
By                                                                               

                                                                                   
Name:                                                                         

                                                                                   
Title:                                                                           

 


                                                      CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Third Amendment to Loan Agreement dated as
of December 31, 2010, by and among (a) LaBarge, Inc., a Delaware corporation
(the “Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Third Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Third Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of the Company to the Agent and the Lenders (the
"Revolving Credit Guaranty"; all capitalized terms used and not otherwise
defined in this Consent of Guarantors shall have the respective meanings
ascribed to them in the Revolving Credit Guaranty), (b) payment of all of the
"Borrower's Obligations" (as defined in that certain Loan Agreement dated as of
December 22, 2008, by and among the Borrowers, the Lenders and the Agent, as
amended by that certain First Amendment to Loan Agreement dated as of January
30, 2009, that certain Second Amendment to Loan Agreement dated as of August 31,
2010, and the Third Amendment to Loan Agreement and as the same may from time to
time be further amended, modified, extended, renewed or restated) owed by the
Company is jointly and severally guaranteed to the Agent and the Lenders by such
undersigned pursuant to the terms of the Revolving Credit Guaranty and (c) the
Revolving Credit Guaranty is in full force and effect on the date hereof and the
same is hereby ratified and confirmed.



            Executed as of the 31st day of December, 2010.



                                                                          

LABARGE ELECTRONICS, INC., Guarantor

                                                                           

                                                                               

By  /s/DONALD H. NONNENKAMP

Name:   Donald H. Nonnenkamp

Title:  VP and CFO

                                                                           

                                                                            

LABARGE ACQUISITION COMPANY, INC.,

Guarantor

                                                                            

                                                                             

By   /s/DONALD H. NONNENKAMP

Name:  Donald H. Nonnenkamp

Title:  VP and CFO

                                                                             

LABARGE/STC, INC., Guarantor

                                                                            

                                                                             

By  /s/DONALD H. NONNENKAMP

Name:  Donald H. Nonnenkamp

Title: VP and CFO



                                                            CONSENT OF
GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in (a) that certain Third Amendment to Loan Agreement dated
as of December 31, 2010, by and among (i) LaBarge, Inc., a Delaware corporation
(the “Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (ii) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (iii) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Third Amendment to Loan Agreement"), (b) that certain Term Loan Promissory Note
of LaBarge Electronics dated December 31, 2010, and payable to the order of U.S.
Bank National Association in the original principal amount of $3,851,851.86 (the
“Restated LaBarge Electronics/U.S. Bank Term Loan Promissory Note”) and (c) that
certain Term Loan Promissory Note of LaBarge Electronics dated December 31,
2010, and payable to the order of Wells Fargo Bank, National Association in the
original principal amount of $3.370,370.38 (the “Restated LaBarge
Electronics/Wells Fargo Bank Term Loan Promissory Note”). Each of the
undersigned hereby acknowledges and agrees that (a) the execution, delivery and
performance by the Borrowers of the Third Amendment to Loan Agreement, the
Restated LaBarge Electronics/U.S. Bank Term Loan Promissory Note and the
Restated LaBarge Electronics/Wells Fargo Bank Term Loan Promissory Note will not
adversely affect or impair any of its obligations to the Agent and/or any Lender
evidenced by or arising under or in respect of that certain Guaranty dated as of
December 22, 2008, and executed by the undersigned in favor of the Agent and the
Lenders with respect to the indebtedness of LaBarge Electronics to the Agent and
the Lenders (the "LaBarge Electronics Term Loan Guaranty"; all capitalized terms
used and not otherwise defined in this Consent of Guarantors shall have the
respective meanings ascribed to them in the LaBarge Electronics Term Loan
Guaranty), (b) payment of all of the "Borrower's Obligations" (as defined in
that certain Loan Agreement dated as of December 22, 2008, by and among the
Borrowers, the Lenders and the Agent, as amended by that certain First Amendment
to Loan Agreement dated as of January 30, 2009, that certain Second Amendment to
Loan Agreement dated as of August 31, 2010, and the Third Amendment to Loan
Agreement and as the same may from time to time be further amended, modified,
extended, renewed or restated) owed by LaBarge Electronics (including, without
limitation, payment of all of the present and future indebtedness (principal,
interest, fees, collection costs and expenses and other amounts), liabilities
and obligations of LaBarge Electronics to (i) U.S. Bank National Association
evidenced by or arising under or in respect of the Restated LaBarge
Electronics/U.S. Bank Term Loan Promissory Note, as the same may from time to
time be amended, modified, extended, renewed or restated and (ii) Wells Fargo
Bank, National Association evidenced by or arising under or in respect of the
Restated LaBarge Electronics/Wells Fargo Bank Term Loan Promissory Note, as the
same may from time to time be amended, modified, extended, renewed or restated)
is jointly and severally guaranteed to the Agent and the Lenders by such
undersigned pursuant to the terms of the LaBarge Electronics Term Loan Guaranty
and (c) the LaBarge Electronics Term Loan Guaranty is in full force and effect
on the date hereof and the same is hereby ratified and confirmed.



            Executed as of the 31st day of December, 2010.



LABARGE, INC., Guarantor

                                                                               

                                                                                

                                                                              

By /s/DONALD H. NONNENKAMP

Name: Donald H. Nonnenkamp

Title: VP and CFO

                                                                               

LABARGE ACQUISITION COMPANY, INC.,

Guarantor

                                                                            

By  /s/DONALD H. NONNENKAMP

Name:  Donald H. Nonnenkamp

Title:  VP and CFO

LABARGE/STC, INC., Guarantor

By  /s/DONALD H. NONNENKAMP

Name: Donald H. Nonnenkamp

Title:  VP and CFO



                                                         CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in (a) that certain Third Amendment to Loan Agreement dated
as of December 31, 2010, by and among (i) LaBarge, Inc., a Delaware corporation
(the “Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (ii) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (iii) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Third Amendment to Loan Agreement"), (b) that certain Term Loan Promissory Note
of LaBarge Acquisition dated December 31, 2010, and payable to the order of U.S.
Bank National Association in the original principal amount of $13,481,481.47
(the “Restated LaBarge Acquisition/U.S. Bank Term Loan Promissory Note”) and (c)
that certain Term Loan Promissory Note of LaBarge Acquisition dated December 31,
2010, and payable to the order of Wells Fargo Bank, National Association in the
original principal amount of $11,796,296.29 (the “Restated LaBarge
Acquisition/Wells Fargo Bank Term Loan Promissory Note”). Each of the
undersigned hereby acknowledges and agrees that (a) the execution, delivery and
performance by the Borrowers of the Third Amendment to Loan Agreement, the
Restated LaBarge Acquisition/U.S. Bank Term Loan Promissory Note and the
Restated LaBarge Acquisition/Wells Fargo Bank Term Loan Promissory Note will not
adversely affect or impair any of its obligations to the Agent and/or any Lender
evidenced by or arising under or in respect of that certain Guaranty dated as of
December 22, 2008, and executed by the undersigned in favor of the Agent and the
Lenders with respect to the indebtedness of LaBarge Acquisition to the Agent and
the Lenders (the "LaBarge Acquisition Term Loan Guaranty"; all capitalized terms
used and not otherwise defined in this Consent of Guarantors shall have the
respective meanings ascribed to them in the LaBarge Acquisition Term Loan
Guaranty), (b) payment of all of the "Borrower's Obligations" (as defined in
that certain Loan Agreement dated as of December 22, 2008, by and among the
Borrowers, the Lenders and the Agent, as amended by that certain First Amendment
to Loan Agreement dated as of January 30, 2009, that certain Second Amendment to
Loan Agreement dated as of August 31, 2010, and the Third Amendment to Loan
Agreement and as the same may from time to time be further amended, modified,
extended, renewed or restated) owed by LaBarge Acquisition (including, without
limitation, payment of all of the present and future indebtedness (principal,
interest, fees, collection costs and expenses and other amounts), liabilities
and obligations of LaBarge Acquisition to (i) U.S. Bank National Association
evidenced by or arising under or in respect of the Restated LaBarge
Acquisition/U.S. Bank Term Loan Promissory Note, as the same may from time to
time be amended, modified, extended, renewed or restated and (ii) Wells Fargo
Bank, National Association evidenced by or arising under or in respect of the
Restated LaBarge Acquisition/Wells Fargo Bank Term Loan Promissory Note, as the
same may from time to time be amended, modified, extended, renewed or restated)
is jointly and severally guaranteed to the Agent and the Lenders by such
undersigned pursuant to the terms of the LaBarge Acquisition Term Loan Guaranty
and (c) the LaBarge Acquisition Term Loan Guaranty is in full force and effect
on the date hereof and the same is hereby ratified and confirmed.



            Executed as of the 31st day of December, 2010.



LABARGE, INC., Guarantor

                                                                               

                                                                             

 

By  /s/DONALD H. NONNENKAMP

 

Name: Donald H. Nonnenkamp

Title: VP and CFO

 

 

LABARGE ELECTRONICS, INC., Guarantor

 

 

By  /s/DONALD H. NONNENKAMP

Name:  Donald H. Nonnenkamp

Title:  VP and CFO

 

 

LABARGE/STC, INC., Guarantor

 

 

By  /s/DONALD H. NONNENKAMP

Name: Donald H. Nonnenkamp

Title: VP and CFO

